              Case 1:21-cv-05386-PKC Document 1 Filed 06/18/21 Page 1 of 17



                           UNITED STATES DISTRICT COURT FOR
                          THE SOUTHERN DISTRICT OF NEW YORK

 ERIK WIKLUND,
                                                        Case No.
                                Plaintiff,

                  v.
                                                        JURY TRIAL DEMANDED
 SOLITON, INC., BRAD HAUSER,
 CHRISTOPHER CAPELLI, WALTER
 KLEMP, JONATHAN FOSTER, DANIKA
 HARRISON, NIQUETTE HUNT, and
 MICHAEL KAMINER,

                                Defendants.


    COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

            Plaintiff Erik Wiklund (“Plaintiff”), by his undersigned attorneys, for this complaint

  against defendants, alleges upon personal knowledge with respect to himself, and upon

  information and belief based upon, inter alia, the investigation of counsel, as to all other allegations

  herein, as follows:

                                     NATURE OF THE ACTION

       1.        This is an action brought by Plaintiff against Soliton, Inc. (“Soliton” or the

“Company”) and the members of the Company’s board of directors (collectively referred to as the

“Board” or the “Individual Defendants” and, together with Soliton, the “Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (“Exchange Act”), 15

U.S.C. §§ 78n(a), 78t(a) respectively, and United States Securities and Exchange Commission

(“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9. Plaintiff’s claims arise in connection with the proposed

acquisition (the “Proposed Transaction”) of Soliton by Allergan Aesthetics, an AbbVie company

(“Parent”). Specifically, Soliton will be acquired by Parent through its wholly owned subsidiary,

Scout Merger Sub, Inc. (“Merger Sub,” collectively Parent and Merger Sub are referred to as


                                                    1
             Case 1:21-cv-05386-PKC Document 1 Filed 06/18/21 Page 2 of 17



“Abbvie”).

       2.        On May 8, 2021, Soliton’s Board caused the Company to enter into an agreement and

plan of merger (the “Merger Agreement”) with AbbVie. Pursuant to the terms of the Merger

Agreement, Soliton’s stockholders will receive $22.60 in cash for each share of Soliton common stock

they own (the “Merger Consideration”), in an all-cash transaction valued at approximately $550

million.

       3.        On June 15, 2021, in order to convince Soliton public common shareholders to vote in

favor of the Proposed Transaction, Defendants authorized the filing of a materially incomplete and

misleading Proxy Statement on Schedule 14A (the “Proxy”) with the SEC, in violation of Sections

14(a) and 20(a) of the Exchange Act. Defendants have scheduled the special meeting of shareholder

to vote on the Proposed Transaction for July 20, 2021.

       4.        In particular, the Proxy contains materially incomplete and misleading information

concerning: (i) Soliton’s financial projections; and (ii) the financial analyses conducted by the

financial advisors of the Company, Guggenheim Securities (“Guggenheim”) in support of its fairness

opinion, and relied upon by the Board in recommending the Company’s stockholders vote in favor of

the Proposed Transaction.

       5.        It is imperative that the material information that has been omitted from the Proxy is

disclosed prior to the shareholder vote so Soliton’s shareholders can properly exercise their corporate

voting rights.

       6.        For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule 14a-9. Plaintiff

seeks to enjoin Defendants from taking any steps to consummate the Proposed Transaction unless and

until the material information discussed below is disclosed to Soliton’s public common shareholders

sufficiently in advance of the upcoming shareholder vote or, in the event the Proposed Transaction is


                                                   2
              Case 1:21-cv-05386-PKC Document 1 Filed 06/18/21 Page 3 of 17



consummated, to recover damages resulting from the Defendants’ violations of the Exchange Act.

                                   JURISDICTION AND VENUE

        7.        This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934 Act

and Rule 14a-9.

         8.       Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either present

in this District for jurisdictional purposes or has sufficient minimum contacts with this District as to

render the exercise of jurisdiction over each Defendant by this Court permissible under the traditional

notions of fair play and substantial justice. “Where a federal statute such as Section 27 of the

[Exchange] Act confers nationwide service of process, the question becomes whether the party has

sufficient contacts with the United States, not any particular state.” Sec. Inv’r Prot. Corp. v. Vigman,

764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has minimum contacts with the

United States, Section 27 of the Act confers personal jurisdiction over the defendant in any federal

district court.” Id. at 1316.

        9.        Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as 28 U.S.C. § 1391, because Defendants are found or are inhabitants or transact

business in this District. Indeed, Soliton’s common stock trades on the Nasdaq Stock Market

(“NASDAQ”), which is also headquartered in this District. See, e.g., United States v. Svoboda, 347

F.3d 471, 484 n.13 (2d Cir. 2003) (collecting cases). Moreover, Soliton’s proxy solicitor, Saratoga

Proxy Consulting, LLC, financial advisor, Guggenheim, and legal advisor, Skadden, Arps, Slate,

Meagher & Flom LLP, are all headquartered in this District.




                                                   3
              Case 1:21-cv-05386-PKC Document 1 Filed 06/18/21 Page 4 of 17



                                               PARTIES

        10.     Plaintiff is, and has been continuously throughout all times relevant hereto, the owner

of Soliton common stock.

        11.     Defendant Soliton is a public company incorporated under the laws of Delaware with

principal executive offices located at 5304 Ashbrook Drive, Houston, Texas 77081. Soliton’s

common stock is traded on NASDAQ under the symbol “SOLY.”

        12.     Individual Defendant Brad Hauser (“Hauser”) has been a Director of the Company at

all relevant times. Hauser also serves as the Company’s President and Chief Executive Officer

(“CEO”).

        13.     Individual Defendant Christopher Capelli (“Capelli”) has been a director of the

Company at all relevant times. Capelli also serves as the Company’s Vice Chairman of the Board

and Chief Science Officer.

        14.     Individual Defendant Walter Klemp (“Klemp”) has been a director of the Company

at all relevant times. Klemp also serves as the Company’s Executive Chairman of the Board.

        15.     Individual Defendant Jonathan Foster (“Foster”) has been a director of the Company

at all relevant times.

        16.     Individual Defendant Danika Harrison (“Harrison”) has been a director of the

Company at all relevant times.

        17.     Individual Defendant Niquette Hunt (“Hunt”) has been a director of the Company at

all relevant times.

        18.     Individual Defendant Michael Kaminer (“Kaminer”) has been a director of the

Company at all relevant times.

        19.     The defendants identified in paragraphs 12 through 18 are collectively referred to

herein as the “Board” or the “Individual Defendants,” and together with Soliton, the “Defendants.”


                                                   4
              Case 1:21-cv-05386-PKC Document 1 Filed 06/18/21 Page 5 of 17



                                 SUBSTANTIVE ALLEGATIONS

I.      Background of the Company and the Proposed Transaction

        20.     Soliton is a medical device company with a novel and proprietary platform

technology licensed from The University of Texas on behalf of MD Anderson Cancer Center.

Soliton’s first FDA cleared commercial product, the Rapid Acoustic Pulse (“RAP”) device, will use

rapid pulses of acoustic shockwaves as an accessory to lasers for the removal of unwanted tattoos

and the treatment of cellulite. The Company believes this “Soliton” method has the potential to lower

tattoo removal costs for patients, while increasing profitability to practitioners, compared to current

laser removal methods. Soliton is investigating potential additional capabilities of the RAP

technology. The device is currently cleared in the United States only for use in tattoo removal and

cellulite.

        21.     On May 8, 2021, Soliton’s Board caused the Company to enter into the Merger

Agreement with AbbVie. Under the Merger Agreement, AbbVie, upon the terms and subject to the

conditions set forth in the Merger Agreement, will acquire Soliton for approximately $550 ,million

in cash. Specifically, Soliton’s stockholders will receive $22.60 in cash for each share of Soliton

common stock they own.

        22.     Concurrently with the execution Merger Agreement, Remeditex Ventures LLC

(“Remeditex”), Soliton’s largest shareholder, holding approximately 44.6% of the outstanding

shares of Soliton common stock, along with Individual Defendants Klemp and Capelli, entered into

a support agreements with AbbVie, pursuant to which, Remeditex, Klemp and Capelli has agreed to

vote all of their shares of Soliton common stock in favor of the Proposed Transaction.

        23.     On May 10, 2021, Defendants and AbbVie issued a joint press release announcing

the Proposed Transaction, which stated in relevant part:

                 Allergan Aesthetics to Acquire Soliton, Expanding Body Contouring
                                              Portfolio

                                                   5
Case 1:21-cv-05386-PKC Document 1 Filed 06/18/21 Page 6 of 17




    — Acquisition adds Rapid Acoustic Pulse technology platform for
   improvement in appearance of cellulite in the buttocks and thighs —

  IRVINE, Calif. and HOUSTON, May 10, 2021 – Allergan Aesthetics, an
  AbbVie company (NYSE: ABBV) and Soliton (NASDAQ: SOLY) today
  announced a definitive agreement under which Allergan Aesthetics will
  acquire Soliton and RESONICTM, its Rapid Acoustic Pulse device which
  recently received U.S. Food and Drug Administration (FDA) 510(k)
  clearance and is a non-invasive treatment for the short-term improvement
  in the appearance of cellulite. The acquisition of Soliton expands and
  complements Allergan Aesthetics’ Body Contouring treatment portfolio
  which includes CoolSculpting® Elite.

  The novel platform technology uses non-invasive rapid, high-frequency
  sound waves to disrupt targeted cellular structures and connective tissue,
  physically impacting the fibrous septae beneath the skin that contribute to
  the dimpled appearance of cellulite. In clinical trial data submitted to the
  FDA, after a single treatment session RESONICTM demonstrated
  significant improvement and strong patient satisfaction with 92.9 percent
  of subjects agreeing or strongly agreeing their cellulite appeared
  improved.

  “There is a huge unmet need to address cellulite and effective treatments
  have been elusive and frustrating for consumers,” said Carrie Strom,
  President, Global Allergan Aesthetics and Senior Vice President, AbbVie.
  “Soliton’s technology offers a new, completely non-invasive approach
  with clinically-proven results to reduce the appearance of cellulite with no
  patient downtime. The addition of this technology complements Allergan
  Aesthetics’ portfolio of body contouring treatments. Health care providers
  will now have another option to address consumers’ aesthetic concerns.”

  “Allergan Aesthetics’ brand recognition, global footprint, track record and
  commitment to developing best-in-class aesthetic treatments makes the
  Company ideally suited to maximize the commercial potential of the
  RESONICTM rapid acoustic pulse technology,” said Walter Klemp,
  Executive Chairman, Soliton. “I am proud of the passion and
  accomplishments of the Soliton team and thankful for the ongoing support
  of our investors which have culminated in this transaction. We look
  forward to working with Allergan Aesthetics to ensure a successful
  completion of this transaction.”

  Under the terms of the transaction, Allergan Aesthetics will pay $22.60
  per share in cash for each outstanding share of Soliton. Soliton’s
  enterprise value for the transaction is approximately $550 million and was
  approved by the Boards of Directors of both companies. The transaction is
  subject to customary closing conditions, including clearance by the U.S.
  antitrust authorities under the Hart-Scott-Rodino Act and approval of

                                     6
             Case 1:21-cv-05386-PKC Document 1 Filed 06/18/21 Page 7 of 17



               Soliton’s shareholders. Guggenheim Securities served as financial advisor
               to Soliton and Hogan Lovells served as legal counsel to Soliton.

               RESONICTM has also received FDA 510(k) clearance for use in
               conjunction with laser for tattoo removal and has demonstrated clinical
               results in fibrotic scars.

II.    The Proxy Omits Material Information

       24.       On June 15, 2021, Defendants filed a materially incomplete and misleading Proxy

with the SEC. Defendants have scheduled the special meeting of shareholder to vote on the Proposed

Transaction for July 20, 2021. The Individual Defendants were obligated to carefully review the

Proxy before it was filed with the SEC and disseminated to the Company’s shareholders to ensure

that it did not contain any material misrepresentations or omissions.         However, the Proxy

misrepresents or omits material information that is necessary for the Company’s shareholders to

make an informed voting decision in connection with the Proposed Transaction.

       A.      Materially Misleading Statements and Omissions Regarding Soliton’s Financial
               Projections

       25.       The Proxy fails to provide material information concerning financial projections by

Soliton management and relied upon by the Board in recommending the Proposed Transaction and

Guggenheim in performing its financial analysis to issue its fairness opinion. The Proxy discloses

management-prepared financial projections for the Company which are materially misleading. The

Proxy states that in connection with the Board’s approval of the Proposed Transaction and

Guggenheim rendering of its fairness opinion, Soliton’s management prepared non-public financial

projections for three illustrative scenarios – the “Base Case Scenario,” the “Moderate Growth

Scenario” and the “Outperform Scenario” – containing certain unaudited prospective financial

information regarding Soliton’s operations for the fiscal years ending December 31, 2021 through

December 31, 2026 (collectively, the “Soliton Projections”) and provided them to the Board and the

financial advisors with forming a view about the stand-alone valuation of the Company.


                                                 7
               Case 1:21-cv-05386-PKC Document 1 Filed 06/18/21 Page 8 of 17



Accordingly, the Proxy should have, but fails to provide, certain information in the projections that

Soliton management provided to the Board and the financial advisors. Proxy pages 54-56.

         26.       With respect to the Base Case Scenario of the Soliton Projections, the Proxy

provides values for non-GAAP (Generally Accepted Accounting Principles) financial metrics:

EBITDA, and Unlevered Free Cash Flow. The Proxy, however, fails to provide: (i) the line items

underlying Soliton’s Unlevered Free Cash Flow; (ii) the line items used to calculate Soliton’s

EBITDA; and (iii) a reconciliation of all non-GAAP to GAAP metrics.

         27.       Likewise, with respect to the Moderate Growth Scenario of the Soliton Projections,

the Proxy provides values for non-GAAP financial metrics: EBITDA, and Unlevered Free Cash

Flow. The Proxy, however, fails to provide: (i) the line items underlying Soliton’s Unlevered Free

Cash Flow; (ii) the line items used to calculate Soliton’s EBITDA; and (iii) a reconciliation of all

non-GAAP to GAAP metrics.

         28.       With respect to the Outperform Scenario of the Soliton Projections, the Proxy

provides values for non-GAAP (Generally Accepted Accounting Principles) financial metrics:

EBITDA, Unlevered Free Cash Flow and Probability of Success Adjusted Unlevered Free Cash

Flow. The Proxy, however, fails to provide: (i) the line items underlying Soliton’s Unlevered Free

Cash Flow; (ii) the line items used to calculate Soliton’s EBITDA; (iii) the line items underlying

Soliton’s Probability of Success Adjusted Unlevered Free Cash Flow; and (iv) a reconciliation of all

non-GAAP to GAAP metrics.

         29.       The omission of this information renders the projections disclosed by Defendants

a mis-leading half-truth and thereby a direct violation of Regulation G and consequently Section

14(a).

         30.       When a company discloses non-GAAP financial measures in a Proxy that were

relied on by a board of directors to recommend that stockholders exercise their corporate voting


                                                   8
             Case 1:21-cv-05386-PKC Document 1 Filed 06/18/21 Page 9 of 17



rights in a particular manner, the company must, pursuant to SEC regulatory mandates, also disclose

all projections and information necessary to make the non-GAAP measures not misleading, and must

provide a reconciliation, whether by a schedule or other understandable method, of the differences

between the non-GAAP financial measure disclosed or released with the most comparable financial

measure or measures calculated and presented in accordance with GAAP. 17 C.F.R. § 244.100.

       31.       In the present case, Defendants’ failure to disclose the line items used to calculate

EBITDA, Unlevered Free Cash Flow and Probability of Success Adjusted Unlevered Free Cash

Flow, or to provide the requisite reconciliation of all non-GAAP to GAAP metrics similarly renders

the Proxy materially misleading.

       32.       Investors are concerned, perhaps above all else, with the projections and cash flows

of the companies in which they invest. Under sound corporate finance theory, the market value of a

company should be premised on the expected unlevered free cash flows of the corporation

Accordingly, the question that the Company’s shareholders need to answer in determining whether

to vote in favor of the Proposed Transaction is clear: Is the Merger Consideration fair compensation

given Soliton’s projected cash flows? Without the line items underlying Soliton’s unlevered free

cash flows the Company’s shareholders will not be able to properly assess this critical question and

evaluate the fairness of the Merger Consideration.

       33.       For this reason, Courts have recognized that “projections … are probably among

the most highly-prized disclosures by investors. Investors can come up with their own estimates of

discount rates or [] market multiples. What they cannot hope to do is replicate management’s inside

view of the company’s prospects.” In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-

203 (Del. Ch. 2007).

       34.       If a Proxy discloses financial projections and valuation information, such

projections must be complete and accurate. The question here is not the duty to speak, but liability


                                                  9
             Case 1:21-cv-05386-PKC Document 1 Filed 06/18/21 Page 10 of 17



for not having spoken enough. With regard to future events, uncertain figures, and other so-called

soft information, a company may choose silence or speech elaborated by the factual basis as then

known—but it may not choose half-truths. See Campbell v. Transgenomic, Inc., 916 F.3d 1121,

1124-1125 (8th Cir. 2019) (noting that “half-truths” are actionable misrepresentations under

securities laws and collecting cases).      Accordingly, Defendants have disclosed some of the

information related to the projections relied upon by Guggenheim, but have omitted crucial line

items and reconciliations. Thus, Defendants’ omission renders the projections disclosed on page 48

of the Proxy misleading.

       B.       Materially Incomplete and Misleading Disclosures Concerning Guggenheim’
                Financial Analyses

       35.        With respect to Guggenheim’s Discounted Cash Flow Analysis for Soliton, the

Proxy also fails to disclose: (i) the unlevered free cash flows underlying the analysis; (ii) the

projected terminal values for the Company; (iii) the inputs and assumptions underlying the range of

discount rates ranging from 11.55% – 14.30%; (iv) Soliton’s weighted average cost of capital; and

(v) the inputs and assumptions underlying the perpetual growth rate range of 2.0% to 3.0%. Proxy

pages 48-49.

       36.        These key inputs are material to Soliton shareholders, and their omission renders

the summary of Guggenheim’ Discounted Cash Flow Analysis incomplete and misleading. As one

highly-respected law professor explained regarding these crucial inputs, in a discounted cash flow

analysis a banker takes management’s forecasts, and then makes several key choices “each of which

can significantly affect the final valuation.” Steven M. Davidoff, Fairness Opinions, 55 Am. U.L.

Rev. 1557, 1576 (2006). Such choices include “the appropriate discount rate, and the terminal

value…” Id. As Professor Davidoff explains:

                There is substantial leeway to determine each of these, and any change can
                markedly affect the discounted cash flow value. For example, a change in
                the discount rate by one percent on a stream of cash flows in the billions of

                                                   10
             Case 1:21-cv-05386-PKC Document 1 Filed 06/18/21 Page 11 of 17



                dollars can change the discounted cash flow value by tens if not hundreds
                of millions of dollars….This issue arises not only with a discounted cash
                flow analysis, but with each of the other valuation techniques. This dazzling
                variability makes it difficult to rely, compare, or analyze the valuations
                underlying a fairness opinion unless full disclosure is made of the various
                inputs in the valuation process, the weight assigned for each, and the
                rationale underlying these choices. The substantial discretion and lack of
                guidelines and standards also makes the process vulnerable to manipulation
                to arrive at the “right” answer for fairness. This raises a further dilemma in
                light of the conflicted nature of the investment banks who often provide
                these opinions.

Id. at 1577-78 (emphasis added). Without the above-mentioned information, Soliton’s shareholders

cannot evaluate for themselves the reliability of Guggenheim’s Discounted Cash Flow Analysis, make

a meaningful determination of whether the implied equity value ranges reflect the true value of the

Company or was the result of an unreasonable judgment by Guggenheim, and make an informed

decision regarding whether to vote in favor of the Proposed Transaction.

       37.      With respect to Guggenheim’s Discounted Future Value Analysis Based on Selected

Publicly Traded Companies Analysis the Proxy fails to disclose: (i) the inputs and assumptions used

to determine the utilized reference range of trading enterprise value / CY2021E revenue multiple for

purposes of 7.0x to 10.0x; and (ii) the inputs and assumptions used to determine the utilized cost of

equity range of 12.0% to 14.0%. Proxy page 49.

       38.      With respect to Guggenheim’s Selected Publicly Traded Companies Analysis, the

Proxy fails to disclose: (i) the individual multiples and metrics for the companies observed by

Guggenheim in the analysis; and (ii) the inputs and assumptions used to determine the selection of a

trading enterprise value / revenue multiple range of 6.5x to 8.5x based on CY2022E for purposesof

evaluating Soliton on a stand-alone public market trading basis Proxy page 50.

       39.      With respect to Guggenheim’s Selected Precedent Merger and Acquisition

Transactions Analysis the Proxy fails to disclose: (i) the dates on which each of the selected

transactions observed closed; (ii) the inputs and assumptions used to determine the selection of


                                                   11
              Case 1:21-cv-05386-PKC Document 1 Filed 06/18/21 Page 12 of 17



transaction enterprise value /NTM revenue multiple range of 7.0x to 10.0x for the transactions

observed; and (iii) the inputs and assumptions used to determine the selection transaction enterprise

value / 2022E revenue multiple range of 7.0x to 10.0x for the transactions observed. Proxy pages 50-

51.

        40.      With respect to Guggenheim’s Premia/(Discounts) Paid in Selected Precedent Merger

and Acquisition Transactions analysis, the Proxy fails to disclose: (i) the dates of the closing of each

transaction observed in the analysis; (ii) the acquired companies’ closing share price on the last trading

day prior to announcement of the observed transactions; and (iii) the basis for selecting the

representative range of premia. Proxy pages 51-52.

        41.      With respect to Guggenheim’s Wall Street Equity Research Analyst Stock Price

Targets analysis, the Proxy fails to disclose: (i) the identity of the analysts observed; and (ii) the price

targets utilized. Proxy page 52.

        42.      With respect to Guggenheim’s Illustrative Theoretical Future Stock Price analysis, the

Proxy failed to disclose: (i) the inputs and assumptions used to determine the selection of NTM

revenue multiple range of 7.0x to 10.0x; and (ii) the inputs and assumption used to determine the

selection of a discount rate of 13.0%. Proxy pages 52-53.

        43.        In sum, the omission of the above-referenced information renders the Proxy

materially incomplete and misleading, in contravention of the Exchange Act. Absent disclosure of

the foregoing material information prior to the upcoming shareholder vote concerning the Proposed

Transaction, Plaintiff will be unable to make an informed decision regarding whether to vote their

shares in favor of the Proposed Transaction, and they are thus threatened with irreparable harm,

warranting the injunctive relief sought herein.




                                                     12
                Case 1:21-cv-05386-PKC Document 1 Filed 06/18/21 Page 13 of 17



                                          CAUSES OF ACTION

                                                 COUNT I

 (Against All Defendants for Violations of Section 14(a) of the Exchange Act and Rule 14a-9)

          44.       Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          45.       Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use

of the mails or by any means or instrumentality of interstate commerce or of any facility of a national

securities exchange or otherwise, in contravention of such rules and regulations as the Commission

may prescribe as necessary or appropriate in the public interest or for the protection of investors, to

solicit or to permit the use of his name to solicit any proxy or consent or authorization in respect of

any security (other than an exempted security) registered pursuant to section 78l of this title.” 15

U.S.C. § 78n(a)(1).

          46.       Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications shall not contain “any statement which, at the time and in

the light of the circumstances under which it is made, is false or misleading with respect to any

material fact, or which omits to state any material fact necessary in order to make the statements

therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          47.       The omission of information from a proxy will violate Section 14(a) and Rule 14a-

9 if other SEC regulations specifically require disclosure of the omitted information.

          48.       Defendants have issued the Proxy with the intention of soliciting the Company’s

common shareholders’ support for the Proposed Transaction. Each of the Individual Defendants

reviewed and authorized the dissemination of the Proxy, which fails to provide critical information

regarding, amongst other things: (i) financial projections for Soliton; and (ii) the valuation analyses

performed by Guggenheim in support of its fairness opinion.


                                                     13
             Case 1:21-cv-05386-PKC Document 1 Filed 06/18/21 Page 14 of 17



       49.       In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants, by

virtue of their roles as officers and/or directors, were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Individual Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or

omitted from the Proxy, but nonetheless failed to obtain and disclose such information to the

Company’s shareholders although they could have done so without extraordinary effort.

       50.       The Individual Defendants knew or were negligent in not knowing that the Proxy

is materially misleading and omits material facts that are necessary to render it not misleading. The

Individual Defendants undoubtedly reviewed and relied upon most if not all of the omitted

information identified above in connection with their decision to approve and recommend the

Proposed Transaction; indeed, the Proxy states that Guggenheim reviewed and discussed its financial

analyses with the Board, and further states that the Board considered the financial analyses provided

by Guggenheim, as well as its fairness opinion and the assumptions made and matters considered in

connection therewith. Further, the Individual Defendants were privy to and had knowledge of the

projections for the Company and the details surrounding the process leading up to the signing of the

Merger Agreement. The Individual Defendants knew or were negligent in not knowing that the

material information identified above has been omitted from the Proxy, rendering the sections of the

Proxy identified above to be materially incomplete and misleading.            Indeed, the Individual

Defendants were required to, separately, review Guggenheim’ analyses in connection with their

receipt of the fairness opinions, question Guggenheim as to its derivation of fairness, and be

particularly attentive to the procedures followed in preparing the Proxy and review it carefully before

it was disseminated, to corroborate that there are no material misstatements or omissions.

       51.       The Individual Defendants were, at the very least, negligent in preparing and


                                                   14
                Case 1:21-cv-05386-PKC Document 1 Filed 06/18/21 Page 15 of 17



reviewing the Proxy. The preparation of a Proxy by corporate insiders containing materially false

or misleading statements or omitting a material fact constitutes negligence.             The Individual

Defendants were negligent in choosing to omit material information from the Proxy or failing to

notice the material omissions in the Proxy upon reviewing it, which they were required to do

carefully as the Company’s directors. Indeed, the Individual Defendants were intricately involved

in the process leading up to the signing of the Merger Agreement and preparation and review of the

Company’s financial projections.

          52.       Soliton is also deemed negligent as a result of the Individual Defendants’

negligence in preparing and reviewing the Proxy.

          53.       The misrepresentations and omissions in the Proxy are material to Plaintiff, who

will be deprived of their right to cast an informed vote if such misrepresentations and omissions are

not corrected prior to the Shareholder Vote. Plaintiff has no adequate remedy at law. Only through

the exercise of this Court’s equitable powers can Plaintiff be fully protected from the immediate and

irreparable injury that Defendants’ actions threaten to inflict.

                                                 COUNT II

   (Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act)

          54.       Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          55.       The Individual Defendants acted as controlling persons of Soliton within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Soliton, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in the

Proxy filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of the Company, including the content and dissemination


                                                     15
             Case 1:21-cv-05386-PKC Document 1 Filed 06/18/21 Page 16 of 17



of the various statements that Plaintiff contends are materially incomplete and misleading.

       56.       Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or shortly

after these statements were issued and had the ability to prevent the issuance of the statements or

cause the statements to be corrected.

       57.       In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same.            The Proxy contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were thus directly involved in preparing this document.

       58.       In addition, as the Proxy sets forth at length, and as described herein, the Individual

Defendants were involved in negotiating, reviewing, and approving the Merger Agreement. The

Proxy purports to describe the various issues and information that the Individual Defendants

reviewed and considered. The Individual Defendants participated in drafting and/or gave their input

on the content of those descriptions.

       59.       By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       60.       As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate result

of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       61.       Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s


                                                   16
              Case 1:21-cv-05386-PKC Document 1 Filed 06/18/21 Page 17 of 17



equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                         PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for judgment and relief as follows:

         A.      Preliminarily enjoining Defendants and all persons acting in concert with them from

proceeding with the Shareholder Vote or consummating the Proposed Transaction, unless and until

the Company discloses the material information discussed above which has been omitted from the

Proxy;

         B.      Directing the Defendants to account to Plaintiff for all damages sustained as a result

of their wrongdoing;

         C.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

         D.      Granting such other and further relief as this Court may deem just and proper.

                                             JURY DEMAND

         Plaintiff demands a trial by jury on all issues so triable.


 Dated: June 18, 2021                                   MONTEVERDE & ASSOCIATES PC
                                                  By:    /s/ Juan E. Monteverde
                                                        Juan E. Monteverde (JM-8169)
                                                        The Empire State Building
                                                        350 Fifth Avenue, Suite 4405
                                                        New York, NY 10118
                                                        Tel:(212) 971-1341
                                                        Fax:(212) 202-7880
                                                        Email: jmonteverde@monteverdelaw.com

                                                        Attorneys for Plaintiff




                                                     17
